UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


WILLIAM R. TAYLOR,                     
              Petitioner-Appellant,
                 v.                             No. 02-6262
RON ANGELONE,
                Respondent-Appellee.
                                       
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
             James C. Cacheris, Senior District Judge.
                        (CA-02-48-1-AM)

                      Submitted: May 16, 2002

                      Decided: May 31, 2002

   Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.



Remanded by unpublished per curiam opinion.


                            COUNSEL

William R. Taylor, Appellant Pro Se.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                        TAYLOR v. ANGELONE
                             OPINION

PER CURIAM:

   William R. Taylor appeals the district court’s order denying relief
on his 28 U.S.C.A. § 2254 (West 1994 & Supp. 2001), petition. We
hereby grant a certificate of appealability and remand for consider-
ation of Taylor’s post-judgment motion on the merits. After the dis-
trict court dismissed Taylor’s petition for failure to exhaust his
underlying claim in state court, Taylor timely noted an appeal and
filed documents in the district court tending to show that he had actu-
ally sought review of his claim in the Virginia Supreme Court. The
district court considered Taylor’s filings a motion pursuant to Fed. R.
Civ. P. 60(b) and has issued a short memorandum indicating its incli-
nation to grant Taylor’s post-judgment motion. Fobian v. Storage
Tech. Corp., 164 F.3d 887, 891 (4th Cir. 1999). Accordingly, we
remand this cause for consideration of the motion on the merits. See
id. at 892. In so doing, we express no opinion on the merits of the
motion. See id. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                         REMANDED
                         UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


WILLIAM R. TAYLOR,                     
              Petitioner-Appellant,
                 v.                             No. 02-6262
RON ANGELONE,
                Respondent-Appellee.
                                       
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
             James C. Cacheris, Senior District Judge.
                        (CA-02-48-1-AM)

                      Submitted: May 16, 2002

                      Decided: May 29, 2002

   Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.



Remanded by unpublished per curiam opinion.


                            COUNSEL

William R. Taylor, Appellant Pro Se.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                        TAYLOR v. ANGELONE
                             OPINION

PER CURIAM:

   William R. Taylor appeals the district court’s order denying relief
on his 28 U.S.C.A. § 2254 (West 1994 & Supp. 2001), petition. We
hereby grant a certificate of appealability and remand for consider-
ation of Taylor’s post-judgment motion on the merits. After the dis-
trict court dismissed Taylor’s petition for failure to exhaust his
underlying claim in state court, Taylor timely noted an appeal and
filed documents in the district court tending to show that he had actu-
ally sought review of his claim in the Virginia Supreme Court. The
district court considered Taylor’s filings a motion pursuant to Fed. R.
Civ. P. 60(b) and has issued a short memorandum indicating its incli-
nation to grant Taylor’s post-judgment motion. Fobian v. Storage
Tech. Corp., 164 F.3d 887, 891 (4th Cir. 1999). Accordingly, we
remand this cause for consideration of the motion on the merits. See
id. at 892. In so doing, we express no opinion on the merits of the
motion. See id. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                         REMANDED